PROPOSED EXAMINER’S AMENDMENT
The examiner has proposed the following examiner’s amendment in order to overcome the previously applied rejection. It is clarified here that the text proposed herein is an examiner’s amendment that has been proposed by the examiner and has not yet been agreed to by applicant.

X) Claims 1-3 have already been cancelled.

X) Claim 4 is proposed to be amended in the following manner:
Claim 4 (Proposed Amendment): A positively charged particle represented by the following structure (1):

    PNG
    media_image1.png
    320
    316
    media_image1.png
    Greyscale

wherein
the core is an inorganic material [[ ]] ;
L1 is a linker or a bond;
1 is terpenoid moiety;
R2 is alkyl, terpenoid moiety, cycloalkyl, aryl, heterocycle, a conjugated alkyl, alkenyl, alkynyl or any combination thereof;
R3 is hydrogen, alkyl, terpenoid moiety, cycloalkyl, aryl, heterocycle, a conjugated alkyl, alkenyl, alkynyl or any combination thereof;
X is a bond, alkyl, alkenyl or alkynyl;
X’ is nothing or hydrogen; and
p is the number of chains per one sq nm (nm2) of the core surface, wherein the antimicrobial active group is at a surface density of between 0.001-20 anti-microbial active groups per one sq nm (nm2) of the core surface.

X) Claim 5 is proposed to be allowed without an additional amendment.

X) Claims 6-13 have already been cancelled.

X) Claim 14 is proposed to be amended in the following manner:
Claim 14 (Proposed Amendment): The particle of claim 4, wherein [[ ]] R3 is alkyl, terpenoid moiety, cycloalkyl, aryl, heterocycle, a conjugated alkyl, alkenyl, alkynyl or [[ ]] a combination thereof.

X) Claim 15 is proposed to be amended in the following manner:
Claim 15 (Proposed Amendment): The particle of claim [[ ]] 4, wherein the inorganic material is selected from the group consisting of silica, glasses or ceramics of silicate [[ ]] , [[ ]] metals which are optionally surface activated , [[ ]] metal oxide, and zeolites.

X) Claim 16 is proposed to be amended in the following manner:
Claim 16 (Proposed Amendment): The particle of claim 15, wherein: [[ ]]
(a)   the silica [[ ]] is in a form selected from the group consisting of amorphous silica, dense silica, aerogel silica, porous silica, mesoporous silica and fumed silica;
(b)   the glasses or ceramics of silicate [[ ]] are selected from the group consisting of aluminosilicate, borosilicate, barium silicate, barium borosilicate and strontium borosilicate;
(c)   the [[ ]] metals are selected from the group consisting of silver, gold, platinum, palladium, copper, zinc and iron, wherein the metals are optionally surface activated;
(d)   the metal oxides are selected from the group consisting of zirconium dioxide, titanium dioxide, vanadium dioxide, zinc oxide, copper oxide and magnetite; or
(e)   the zeolites are artificial or natural zeolites.

X) Claim 17 is proposed to be allowed without further amendment.

X) Claim 18 is proposed to be allowed without further amendment.

X) Claim 19 - The examiner proposes cancelling this claim without prejudice or disclaimer. The reason for the proposed cancellation is due to the claim being confusing. This is because it is unclear if the term “linker” refers only to the moiety “L1” or to the entire structure. Additionally, it appears that Q1-3 are not actually included in the final product yet are recited by the structure of claim 19. As such, it is unclear whether Q1-3 are actually intended to be present. In view of these issues, the examiner proposes cancelling the claim.

X) Claim 20 has already been cancelled.

X) Claim 21 is proposed to be allowed without further amendment.

X) Claim 22 is proposed to be allowed without further amendment.

X) Claim 23 is proposed to be allowed without further amendment.

X) Claims 24-25 have already been cancelled.

X) Claim 26 is proposed to be allowed without further amendment.

X) Claim 27 is proposed to be allowed without further amendment.

X) Claim 28 is proposed to be allowed without further amendment.

X) Claim 29 is proposed to be allowed without further amendment.

X) Claims 30-32 have already been cancelled.

X) Claim 33 is proposed to be allowed without further amendment.

X) Claim 34 has already been cancelled.

X) Claim 35 is proposed to be amended in the following manner:
Claim 35 (Proposed Amendment): A method for inhibiting or preventing biofilm formation, comprising applying the particle according to claim 4 onto an infected surface, a surface which is susceptible to infection, [[ ]] onto a medical device, [[ ]] or into a pharmaceutical composition [[ ]] .

X) Claim 36 is proposed to be amended in the following manner:
Claim 36 (Proposed Amendment): [[ ]] A method comprising administering a composition comprising the particle of claim 4 [[ ]] into an oral cavity of a patient, [[ ]] wherein said composition is formulated as a tooth paste, mouthwash, tooth pick, dental floss, post hygienic treatment dressing or gel, or mucosal adhesive paste toothbrush [[ ]] .

X) Claim 37 is proposed to be amended in the following manner:
Claim 37 (Proposed Amendment): A method comprising administering a composition or medical device comprising the particle of claim 4 [[ ]] into an oral cavity of a patient, wherein the composition or medical device is selected from the group consisting of: a dental adhesive, a dental restorative composite based material for filling tooth, [[ ]] a dental restorative endodontic filling material for filling root canal space in root canal treatment, a dental restorative material used for provisional and final tooth restorations or tooth replacement, a dental inlay, a dental onlay, a crown, a partial denture, a complete denture, a dental implant, a dental implant abutment, and a cement, wherein said cement is capable of [[ ]] permanently cementing crowns bridges, onlays, partial dentures and orthodontic appliances onto tooth enamel and dentin.

X) Claim 38 has already been cancelled.

X) Claim 39 is proposed to be amended in the following manner:
Claim 39 (Proposed Amendment): A method for inhibition of bacteria, the method comprising [[ ]] contacting [[ ]] bacteria with the particle according to claim 4 [[ ]] .

X) Claims 40-82 have already been cancelled.

X) Claims 83-86 are proposed to be cancelled because these appear to be duplicative of claims 14-18.

X) Claim 87 is proposed to be cancelled. This is for the same reason that claim 19 is proposed to be cancelled.

X) Claim 88 is proposed to be amended in the following manner.
Claim 88 (Proposed Amendment): The particle of claim 4, wherein R3 is hydrogen [[ 

    PNG
    media_image2.png
    275
    286
    media_image2.png
    Greyscale
 ]].

X) Claim 89 is proposed to be allowed without further amendment.

X) Claims 90-91 have already been cancelled.

X) Claim 92 is proposed to be amended in the following manner:
Claim 92 (Proposed Amendment): A product or pharmaceutical composition comprising the particle according to claim 4 [[ ]] wherein the product or pharmaceutical composition is selected from the group consisting of: medicinal artificial replacement of tissues, lenses, medicinal artificial replacements for blood vessels, [[ ]] stents, artificial heart valves, artificial skin, implants, [[ ]] intrauterine devices, neurosurgical shunts, medical devices, [[ ]] uretral stents, coatings for [[ ]] insulin pumps, coatings for pacemakers, coatings for contraceptives, [[ ]] tubing and canulas [[ ]] useful for intra venous infusion, tubing and canulas [[ ]] useful for dialysis, surgical drainage tubing, urinary catheters, endotracheal tubes, wound covering materials, sutures, catheters, [[ ]] catheters intended for temporary or permanent insertion into [[ ]] blood vessels, catheters intended for [[ ]] the urinary system, shunts for [[ ]] brain applications, surgical gloves, tips for ear examination, [[ ]] statoscope [[ ]] ends, tooth pastes, tooth brushes, tooth picks, dental floss, [[ ]] interdental brushes, [[ ]] tongue brushes, ointments useful for dermatology or for cosmetics, [[ ]] creams [[ ]] useful for dermatology or [[ ]] for cosmetics, [[ ]] plastic wear for medical and research [[ ]] laboratories, food packaging, [[ ]] dairy product packaging, fresh meat packaging, fish packaging, paints for ships, [[ ]] paints for bathrooms, [[ ]] rooms, [[ ]] athletic shoes, [[ ]] the inner part of [[ ]] shoes wherein bacteria tend to [[ ]] collect, and pet cages.

X) Claim 93 is proposed to be amended in the following manner:
Claim 93 (Proposed Amendment): A dental product, a dental [[ ]] formulation, or a pharmaceutical composition comprising the particle according to claim 4 [[ ]] selected from the group consisting of: dental adhesives, dental restorative materials, dental restorative materials for filling tooth decay cavities, dental restorative materials for filling root canal space in root canal treatment, endodontic filling materials for filling the root canal space in root canal treatment, materials used for provisional and final tooth restorations or tooth replacement, inlays, onlays, crowns, partial dentures, complete dentures, dental implants, dental implant abutments, permanent and temporary cements used in dentistry, [[ ]] denture cleaners, post hygienic treatment dressings or gels, and mucosal adhesive pastes [[]].


Reasons For Indicating Allowable Subject Matter
The examiner previously rejected the instant claims over the combination of Domb et al. (US 2008/0226728 A1) in view of Kataev et al. (Russian Chemical Bulletin, International Edition, Vol. 63, No. 9, September 2014, pages 1884-1900). This rejection is withdrawn in view of the claim amendment limiting the core to be an inorganic core rather than an organic core.
The double patenting rejections can be withdrawn at the time of allowance in view of applicant’s response on 1 March 2021, page 12 at bottom of page and page 13; also see MPEP 804(I)(B)(1)(b)(i), provided that the copending claims have not been allowed at the time the instant application is made in condition for allowance.
The proposed amendment to claim 4 deletes the recitation that the core can be metal or metal oxide. However, this is not intended to limit the scope of the instant claims. This is because metal and metal oxides are inorganic materials and are within the scope of the recited inorganic materials. In fact, metals and metal oxides are recited by instant claims 15 and 16 and are fully within the scope of the inorganic material recited by claim 4. 
Proposed amendments are provided to correct grammatical-type issues in the instant claims.




Conclusion
Less than all claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612